Citation Nr: 1600765	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  06-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for episodic tension headaches.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a foot disability (other than bilateral tinea pedis).

8.  Entitlement to a rating in excess of 10 percent for a left knee disability.

9.  Entitlement to a rating in excess of 10 percent for a right knee disability.

10. Entitlement to a compensable rating for a right first toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1977 through August 1998.  These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2007, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2008, these matters, among others, were remanded for further development, to include VA examinations for the issues that were currently before the Board, and for an issuance of a statement of the case (SOC) for the issues that the Board identified that the Veteran had submitted a timely notice of disagreement (NOD).  Indeed, in July 2013 the RO issued a SOC with regards to the Veteran's right first toe, bilateral hearing loss, cervical spine, and left foot disabilities.  The Veteran subsequently filed a timely substantive appeal in July 2013.  As such, these issues are now properly before the Board.  On the July 2013 substantive appeal, the Veteran requested a Board hearing.  The Board notes, however, in November 2013, the Veteran withdrew his request for the hearing and requested that his case be forwarded to the Board.

As previously discussed, several other issues were remanded in June 2008.  In an October 2013 rating decision, the RO granted service connection for a lumbar spine disability, irritable bowel syndrome, chronic sinusitis, bilateral scrotal hematoma, gastroesophageal reflux disease, peptic ulcer disease, and bilateral tinea pedis.  As the benefits sought have been granted, these issues are no longer before the Board.

As regards to characterization of the new and material issues and service connection issues on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the bilateral hearing loss, cervical spine, and left foot issues on appeal as encompassing both matters as set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  All records in these files have been reviewed and considered.  A review of the documents in Virtual VA and VBMS reveals that, additional VA treatment records include an August 2015 VA examination report relevant to the Veteran's service-connected bilateral lower extremities; as well as the October 2015 Appellant's Brief.  The Board also notes a September 2015 rating decision that has granted service connection for residuals scars, rated noncompensable, as secondary to the Veteran's bilateral knee disability; as well as entitlement to a total disability rating based on individual unemployability (TDIU), effective March 17, 2015 (the first day following the Veteran's last paid work day).  The remaining evidence in Virtual VA and VBMS is either duplicative of the evidence in the paper claims file or is irrelevant to the issues that remain on appeal.

As a final preliminary matter, relevant to the Veteran's bilateral knee claim, recognition is given to the fact that the most recent Supplemental Statement of the Case (SSOC) addressing the Veteran's bilateral knees was in July 2013.  The Board observes that the Veteran submitted a claim for a total rating based on his bilateral knee disability on June 10, 2015.  Additional VA treatment records relevant to his bilateral knees were associated with the claims file and he subsequently underwent a VA examination in August 2015, and as noted, a report of an August 2015 VA examination has been associated with the claims file.  As noted above, in a September 2015 rating decision, the RO granted entitlement to TDIU, effective from March 17, 2015, the first day following the Veteran's last paid work day.  Although the bilateral knee disability was currently on appeal, at the time of the September 2015 rating decision, the Board finds there is no prejudice to the Veteran that he received a rating decision instead of an SSOC.  The rating decision was based on a review of the relevant evidence and the Veteran was assigned an effective date earlier than the August 2015 VA examination (which was actually the date an increase for bilateral knee disability based on TDIU was noted, and thus deemed warranted).  Further, the Veteran understood the requirements to submit additional evidence despite not receiving a SSOC, and the Board perceives that it is his intent that his claim be adjudicated without additional delay.  Therefore, there is no prejudice to the Veteran that he received the RO decision as a rating decision rather than an SSOC and the bilateral knee disability issue may be adjudicated at this point without remanding for a purely administrative error.

The issues of service connection for bilateral hearing loss; and a compensable rating for first right toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his episodic tension headaches are etiologically related to his active military service.

2.  In an unappealed February 1999 rating decision, the RO denied service connection for bilateral hearing loss, a cervical spine disability, and a left foot disability.  

3.  Evidence received since the February 1999 rating decision is not redundant or cumulative of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss, a cervical spine disability, and a left foot disability.

4.  A cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  A foot disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

6.  Exclusive from the temporary total rating convalescence period from May 17, 2004 to July 1, 2004, the Veteran's left knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

7.  The Veteran's right knee disability is not shown at any time to have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.
CONCLUSIONS OF LAW

1.  The criteria for service connection for episodic tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2015).

2.  The February 1999 rating decision denying the Veteran's claims of entitlement to service connection for bilateral hearing loss, a cervical spine disability, and a left foot disability is final.  38 U.S.C.A. § 7105(c) (West 1999) [(West 2014)]; 38 C.F.R. § 20.1103 (1999) [(2015)].  

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss, a cervical spine disability, and a left foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2015).

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a foot disability (other than bilateral tinea pedis) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

6.  Exclusive from the temporary total rating convalescence period from May 17, 2004 to July 1, 2004, a rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015). 

7.  A rating in excess of 10 percent for the Veteran's right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  As the Board's decision to grant service connection for headaches is completely favorable, no further action with regards to this issue is required to comply with the VCAA and implementing regulations.

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  VA sent the Veteran several letters throughout the course of this appeal informing him of the evidence necessary to establish entitlement to service connection and entitlement to an increased rating.  See VA letters to the Veteran dated July 2003, July 2004, August 2004, June 2005, August 2005, November 2005, December 2005, and August 2006.  The Veteran was notified of what was necessary to establish his claims, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also asked to send VA any pertinent evidence he had regarding his claims.  Thus, these letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2015).  In the August 2006 letter, the Veteran was also informed of the type of evidence necessary to establish an effective date and a disability rating, as is required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any defect with respect to the timing of the notice requirement was harmless error.  The Veteran was furnished content-complying notice and proper subsequent VA process, thus curing any error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Relevant to the reopened claims, in the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Relevant to the duty to assist, the Veteran's service treatment records, and all available post-service treatment records have been obtained and considered.  The Veteran was also provided VA examinations with regards to his disabilities decided herein in April 2003, July 2011, and August 2015 that are adequate to decide the issues on appeal.  In this regard, the examiners who conducted the examinations considered the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the disabilities at issue-to include the impact upon functioning-based on consideration of this evidence and the statements of the Veteran.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, the development requested in the June 2008 remand has been substantially completed.  In this regard, all available treatment records have been obtained as directed by the Board in June 2008.  Further, the RO issued a SOC in July 2013 with regards to the bilateral hearing loss, cervical spine, right great toe, and left foot disabilities.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2007 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature and severity of the Veteran's disabilities, to include all symptoms, manifestations, and complications he believed were associated with each disability.  Moreover, the hearing involved a discussion of the treatment for each disability, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that there were outstanding treatment records that needed to be obtained for the Veteran's service connected knee disabilities, the undersigned remanded for further development.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein. 

II.  Legal Criteria/Analysis

Claims to Reopen

The Veteran claims that he has bilateral hearing loss, a cervical spine disability, and a foot disability as a result of his military experience.  

In a rating decision issued in February 1999, the RO denied entitlement to service connection for bilateral hearing loss, a cervical spine disability, and a left foot disability on the basis that there was no evidence that any of these issues were currently shown, i.e., no evidence of a current chronic disability.  The Veteran was informed of the decision and his appellate rights; however he did not initiate an appeal in these matters.  Therefore the February 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [2015]. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board acknowledges that no additional information was received.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the February 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, there were no additional service records associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claims.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 1999 rating decision, the evidence of record consisted of service treatment records (STRs), to include 1998 reports of treatment at Rebsamen Medical Center, as well as McCain Orthopedic Clinic and Radiology Associates; and January 1999 VA examination reports.  The records did not show any chronic bilateral hearing loss, cervical spine, or foot disabilities that were related to the Veteran's military service. 

Since the February 1999 rating decision, additional evidence has been associated with the record, including additional statements, as well as additional post-service treatment records. 
The additional treatment records document the Veteran's history of bilateral sensorineural hearing loss, cervical spine degenerative disc disease, and a bilateral foot disability, claimed as planovalgus flat feet with metatarsophalangeal degenerative arthritis.

Thus, given the VA treatment records that document current disabilities, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the February 1999 rating decision is new and material as it is not redundant of evidence already of record in February 1999, and relates to the unestablished fact of whether the Veteran's current disabilities are related to his military service.  See 38 C.F.R. § 3.156(a). Accordingly, the issues of entitlement to service connection for bilateral hearing loss, a cervical spine disability, and a foot disability are reopened.  38 U.S.C.A. § 5108.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that headaches should be recognized as an organic disease of the nervous system. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Board notes, however, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Headaches 

The Veteran contends that his headaches began during active duty service.  The Veteran's STRs document the Veteran was seen on several occasions for complaints of a headache.  Indeed a December 1980 STR documents the Veteran's complaint of a headache for the past 2 days.  He indicated that he also had pain around the temple.  An April 1995 STR documents the Veteran's complaint of a headache with pressure around the eyes.  An October 1997 STR documents the Veteran's history of headaches from 1989 to 1990, and that the Veteran experiences headaches 2 to 3 times weekly.

During an October 2001 VA examination, the Veteran reported that his headaches began during military service in 1987.  The examiner diagnosed episodic muscle tension type headache.  The examiner indicated that he was unable to state exactly when the Veteran's headaches began without relying on his statement, or resorting to speculation.

In several statements, as well as his testimony during the October 2007 Board hearing, the Veteran has indicated that he experienced headaches in service and since service.  See Board hearing transcript at page 18.  The Veteran is competent to report experiencing headaches.

During a December 2008 VA examination, the Veteran reiterated that his headaches started during service.  He indicated that he experiences headaches about two to three times per month.  The examiner indicated that the Veteran's claims file was reviewed.  He opined that it was more likely than not that the Veteran's headache disability was caused by stress during the Veteran's active duty.

In the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to service.

The Board finds that the October 2001 VA examiner's opinion is entitled to little probative weight as the examiner indicated that he could not provide an opinion without resorting to speculation.  The Board finds that this is a non-opinion.  Non-opinions are generally regarded as inadequate, and the Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Additionally, the Board notes that the examiner indicated that he could not provide an opinion unless he relied on the Veteran's report.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service incurrence and relied on lack of evidence in service medical records to provide negative opinion).  Finally, it is unclear whether or not the examiner adequately reviewed the claims file, because the Veteran was clearly seen during service for headache complaints.

In contrast, the Board finds that the December 2008 VA examiner, is the most probative, as he interviewed the Veteran and provided a positive opinion based on the examination, an interview of the Veteran, and a review of the claims file.  Further, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of headaches.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Veteran's report of the onset of his chronic headache symptoms during his time during service is deemed credible.  Further, as noted, the Veteran's STRs document the Veteran's headache complaints.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical spine

As the Board has reopened the claim for service connection for a cervical spine disability, it now turns to whether service connection is warranted on the merits.  

The Veteran contends that his cervical spine disability is related to his military service.  The Veteran's STRs include an April 1985 record that documents neck pain and a diagnosis of somatic dysfunction.  Another STR (undated) documents a history of cervical spine paraspinal muscle spasm for the past week.  No further documentation with regards to the Veteran's cervical spine is noted in the STRs.  

During a January 1999 VA examination, the Veteran reported that he notices his neck is stiff at times.  He denied any radicular type pain, and indicated that most of the time he did not experience any problems.  Physical examination of the neck was normal, and the examiner noted cervical spine with normal findings and range of motion.

VA treatment records include a February 2003 record that documents the Veteran's complaint of neck and shoulder pain subsequent to a motor vehicle accident.  A January 2008 VA treatment record documents the Veteran's complaint of neck pain after a motor vehicle accident in December 2007.

During a July 2011 VA examination, the examiner noted that the Veteran was seen during service in 1985 for cervical myofascial pain which resolved.  The Veteran reported that his neck has been symptomatic with stiffness and discomfort, although he has had no injury.  He reported that his neck had been bothersome progressively over the past several years, since the late 1990s or 2000s.  X-rays taken revealed C5-C6 degenerative disk disease with narrowing and sclerosis.  The examiner opined that the Veteran's neurological complaints were subjective and they had not been borne out by electromyelogram (EMG) testing on 2 separate occasions, and it was therefore less likely than not that the cervical spine complaints are related to, secondary to, or are a result of the Veteran's military service or any events that occurred in the military.  The examiner reasoned that the Veteran's cervical spine symptomatology began at most approximately 10 years ago after he was discharged from the service.  He indicated that the Veteran did have one episode of in-service neck complaint in 1985; however, such resolved prior to service discharge.

The Board has first considered whether service connection is warranted on a presumptive basis.  The Board notes, however, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in August 1998.  The Board notes that the Veteran did not seek treatment for a neck condition until February 2003, more than five years after service discharge, when he reported he was in a motor vehicle accident.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  While the evidence of record shows that the Veteran has a current diagnosed cervical spine disorder, namely degenerative disc disease, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion of the VA examiner that the cervical spine disorder was less likely than not related to service.  The examiner reasoned that the Veteran's complaint in service was transitory and resolved, further, the first noted complaints for a cervical spine disability was well after the Veteran was discharged from military service.  Such opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board also notes that the Veteran has contended that his current cervical spine disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current manifestations of his cervical spine disorder and to describe any claimed cervical spine complaints in service, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a cervical spine disorder, to include degenerative disc disease/arthritis, requires the administration and interpretation of diagnostic testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding any purported neck injury to be not credible. 

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his claimed in-service neck injury and his cervical spine disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service injury as well as the current nature of his cervical spine disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced an in-service neck injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he has suffered from cervical spine symptoms since service.  The Board notes, however, the Veteran was seen in service for a neck complaint, however no injury was reported and no further neck complaints were noted.  Five months post service discharge, during the January 1999 VA examination, the Veteran indicated that he did not experience neck symptomatology all the time.  Further, the first post service complaint for neck symptomatology was in February 2003 when the Veteran reported that he was in a motor vehicle accident the day prior and that he was now experiencing subsequent neck pain.  Consequently, the Board assigns no probative weight to such statements with regards to continuity. 

Therefore, the Board finds that a cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Foot disability

As the Board has reopened the claim for service connection for a foot disability, it now turns to whether service connection is warranted on the merits.  At the outset, the Veteran's original claim that was denied was relevant to the left foot.  The Board notes, however, the Veteran's representative indicated in a June 2011 memorandum that both feet should be for consideration.  As noted in the Introduction, service connection was granted for bilateral tinea pedis by way of an October 2013 rating decision.  As such, the claim has been recharacterized as service connection for a foot disability, other than bilateral tinea pedis.

The Veteran contends that he has a foot disability that is related to his military service.  The Veteran's STRs reveal that he was seen several times in January 1981 for a left foot sprain.  His foot was casted for left foot/ankle complaints.  A July 1981 STR documents an infected granuloma and left hallux.  An April 1998 STR documents the Veteran's complaints of right ankle swelling, with no apparent injury.  X-rays were negative.  No further documentation with regards to either foot is noted.

During a January 1999 VA examination, the Veteran reported that his feet were sore and swelling and that he has fallen arches.  Clinical evaluation of the Veteran's feet was essentially normal, and the examiner reported that the Veteran's feet were normal.

Post service VA treatment records include September 2006 and November 2006 records that show the Veteran was seen for foot complaints and that he needed custom molded inserts to increase his arches.  Bilateral pes planovalgus was diagnosed.

During the July 2011 VA examination, the examiner noted the Veteran's in-service foot complaints.  Clinical examination revealed normal gait including heel and toe. Planovalgus flat feet bilaterally were 0 degrees off the weightbearing line, heels in valgus, no breakdown sores, tenderness, or deformity about the feet.  There was no instability and there was normal ankle motion.  X-rays revealed right hallux valgus and degeneration of the first metatarsophalangeal; and flat foot deformity.  Bilateral planovalgus flat feet with first metatarsophalangeal degenerative arthritis was diagnosed.

The examiner essentially opined that the Veteran's current foot disorder was less likely than not in any way related to, secondary to, or a result of the Veteran's military service.  The examiner reasoned that the episodes of sweating, itching feet; as well as sprained ankle and infected granuloma noted in service were all events that were transitory and resolved.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in August 1998.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding a continuity of foot symptomatology since service to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for bilateral foot disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed bilateral planovalgus flat feet with first metatarsophalangeal degenerative arthritis, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's current foot disability was less likely than not related to service, to include the noted complaints in service, as such complaints had completely resolved and in no way were related to the current complaints.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended on his own behalf that his current bilateral foot disorder is related to his service.  As previously discussed, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as foot pain and swelling.  As to the etiology of the bilateral planovalgus flat feet with first metatarsophalangeal degenerative arthritis, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of bone in the feet as a result of some event in service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his bilateral foot disorder to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his noted in-service foot complaints and/or symptoms and his current bilateral foot disability.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his bilateral foot disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has experienced foot symptoms since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran reported experiencing sore feet and swelling during the January 1999 VA examination, clinical evaluation was normal and there were no further complaints.  The next noted complaints of foot symptomatology was in September 2006, some seven years later.  As such, the Board finds the Veteran's statements regarding a continuity of symptomology since service to not be credible.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder other than bilateral tinea pedis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the Veteran's service-connected knee disability under Code 5259.  Under Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Knee disability may also be rated based on limitation of range of motion.  Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's right knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

Historically, a February 1999 rating decision granted service connection for the Veteran's left and right knee disabilities, and assigned noncompensable ratings.  In January 2003, the Veteran submitted his claims for increased rating for both knees.  An August 2003 rating decision assigned 10 percent ratings for both knees effective from January 28, 2003 the date of the Veteran's claim for increase.  The Veteran appealed both the ratings and the effective date assigned.  In January 2008, the Board found that the Veteran was entitled an effective date of August 28, 2001, the date of an outpatient VA treatment record that notes arthritis.

During the April 2003 VA examination, the Veteran reported experiencing "loose joints" of his knees.  He indicated that he was unable to participate in sports because of the knee pain.  Physical examination revealed full extension to 125 degrees of flexion bilaterally.  There was no significant crepitance, instability, or effusion.

Private treatment records dated in 2007 document the Veteran's several visits for knee problems and injections in the left knee and discussion of possible right knee arthroscopy.  VA treatment records dated in 2007 document the Veteran's complaints of chronic knee pain and swelling at times.  During a September 2007 visit the Veteran was prescribed knee braces and clinical findings revealed no crepitance, effusion, or reproducible pain.  

A March 2014 VA treatment record documents the Veteran's complaints of ongoing knee pain.  He reported that he was taking Celebrex, but discontinued it as it was not really helping his pain.  Physical examination revealed that both of the Veteran's knees were stable to varus/valgus stress.  Range of motion was 0 to 110 degrees bilaterally.  Anterior and Posterior Drawer were both negative bilaterally.  There was no noted effusion in either knee.  The skin was intact on both knees.  Knee X-rays revealed significant degenerative changes most significantly involving the medial compartments of the left and right knee.  There was no acute fracture or joint effusions.

During the August 2015 VA examination, the Veteran reported that everyday living causes pain to his knees.  He also indicated that sitting or standing still too long is painful.  Range of motion was flexion to 110 degrees and extension to 0 degrees bilaterally.  There was pain with weightbearing and there was crepitus, however there was no objective evidence of localized tenderness or pain on palpation of the joints.  The Veteran was able to perform repetitive use testing with at least three repetitions with both knees, and there was no additional functional loss or range of motion after the three repetitions.  The examiner noted that pain and lack of endurance significantly limited functional ability with repeated use over a period of time.  Muscle strength testing to both knees was 5/5 for both flexion and extension.  There was noted muscle atrophy.  There was no right or left knee ankylosis.  The examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  There was no noted dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran's right knee had a history of meniscal tear with frequent episodes of joint pain, and the left knee had a history of meniscal tear with frequent episodes of joint pain and effusion.  The examiner noted three scars that were all the same size and none painful or unstable.  The examiner noted that the Veteran constantly used knee braces.  Severe bilateral knee degenerative arthritis was shown.  The examiner noted that the Veteran's bilateral knee disability impacted all employment to include physical and sedentary.

While the Veteran has reported chronic bilateral knee pain and stiffness, at no time during the appeal period was there definitive evidence of limitation of extension to 15 degrees, to warrant a 20 percent rating under Code 5261.  Likewise, at no time during the appeal was flexion limited to 30 degrees, to warrant a 20 percent rating under Code 5260.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran has reported constant pain in his knees, worse with increased activity.  The Board notes, however, there has never been any loss of range of motion following repetitive use.  Further, while the Veteran reported during the April 2003 VA examination that he experiences "loose joints" at no time during the appeal period has there been evidence or history of moderate recurrent patellar subluxation/dislocation of the knees, all objective stability testing of the knees have been normal.  Further, the current 10 percent ratings take into consideration the Veteran's limitations.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes is not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's knees manifestations were so disabling as to result in a higher rating for either knee.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for either knee under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of separate ratings for subluxation/instability.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that arthritis is documented on imaging studies of the knees, and will consider whether a separate rating for instability due to the Veteran's service-connected right and left knee disability is warranted.  The preponderance of the evidence is against such separate rating, however.  While the Veteran reports instability, and he frequently uses knee braces, muscle strength testing was normal, anterior and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's bilateral knee disability (exclusive of the temporary total period for the Veteran's left knee) exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted for either knee disability.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

In deciding this claim, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected bilateral knee disability had manifestations warranting an increased rating of either knee at any time during the appeal period.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected bilateral knee disability fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  

Finally, as noted in the Introduction, the Veteran has been granted entitlement to TDIU by way of a September 2015 rating decision due to, in part, for his service-connected bilateral knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for episodic tension headaches is granted.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened; the appeal is granted to this extent.

New and material evidence has been received to reopen a claim for service connection for a cervical spine disability; however, service connection for a cervical spine disability is denied.

New and material evidence has been received to reopen a claim for service connection for a left foot disability; however, service connection for a foot disability (other than bilateral tinea pedis) is denied. 

A rating in excess of 10 percent for left knee disability is denied.

A rating in excess of 10 percent for right knee disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Relevant to the bilateral hearing loss claim, the Veteran contends that such is related to in-service noise exposure.  He indicated that he experienced problems with his hearing during service.  A January 1993 STR documents the Veteran experienced slightly decreased hearing loss.  The Board observes that the Veteran is currently service-connected for tinnitus based on in-service noise exposure.  

At the Veteran's January 2011 VA hearing loss examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385 (2015).  The examiner opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) related to his military service, reasoning that entrance examination did not reveal evidence of hearing loss and the last audiogram dated January 13, 1993 essentially showed normal hearing.  Further the examiner noted that without a review of a separation audiogram, she could not state whether there was any significant changes in hearing when compared to the entrance audiogram.  

The Board finds the examiner's opinion with regard to the etiology of hearing loss inadequate.  The fact that hearing loss was not identified during service is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing at the last noted in-service audiogram is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale. Accordingly, a remand is required to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss.

Relevant to the Veteran's service-connected right toe disability, the last VA examination was conducted in July 2011, more than four years ago, at which time the examiner noted that the Veteran's right toe was asymptomatic.  Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected right big toe disability.  The Board notes, however, July 2013 and January 2014 VA treatment records reveal right big toenail infection.  Further, the Veteran indicated through his representative, that he experiences painful motion and swelling in the right toe.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran asserted that his condition causes a painful motion and he experiences swelling. 

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for right great toe disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377   (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his bilateral hearing loss and right great toe disability.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and right great toe disability since service.  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file any and all outstanding VA treatment records.

3.  After all records and/or responses have been received, schedule the Veteran for a VA audiological evaluation to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file (paper and electronic) must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must answer the following:

(a)  If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include any in-service noise exposure?

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must also discuss the Veteran's lay assertions.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4.  After all records and/or responses have been received, schedule the Veteran for an appropriate VA examination to address the current level of severity of the Veteran's service-connected right great toe disability.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's right great toe disability, to include painful motion and any swelling in the right toe.

The examiner should also comment whether or not the Veteran's right toe disability is equivalent to amputation of the great toe.

A complete rationale must be provided for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.

5.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


